MEMORANDUM ***
Edmundo Hernandez-Gonzalez and Angelica Maria Martin-Iniguez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an Immigration Judge’s (“IJ”) decision denying their application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Petitioners’ contention that their due process lights were violated because the IJ’s hardship finding was prejudiced by his good moral character finding does not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”).
We do not consider Petitioners’ challenge to the IJ’s good moral character finding because the hardship finding is dispositive.
PETITION FOR REVIEW DISMISSED.

 ThiS disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.